Citation Nr: 1806232	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-27 456A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), currently at 70 percent through January 2, 2013, and from March 1, 2013, to July 16, 2017.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to January 1999, from August 2000 to April 2001, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Officers (ROs) of the Department of Veterans Affairs (VA).  A July 2009 rating decision from the RO in Boston, Massachusetts, increased the rating for the Veteran's service-connected PTSD to 50 percent.  This rating was continued in an August 2009 decision.  A July 2013 rating decision from the RO in Manchester, New Hampshire, denied the Veteran a TDIU.  He appealed both determinations.  

Due to hospitalization, the July 2013 rating decision assigned a temporary 100 percent rating for the Veteran's service-connected PTSD from January 3, 2013, to February 28, 2013.  This period is excluded from his appeal for an increased rating, as 100 percent is the highest rating allowable.  A December 2013 rating decision by the Manchester RO assigned a 70 percent rating for the Veteran's service-connected PTSD combined with MDD effective December 7, 2012.  As this is only a partial grant of an increased rating, his appeal for such continued.  AB v. Brown, 6 Vet. App. 35 (1993).  He requested a hearing with respect to this matter, but he failed to appear for it as scheduled in September 2014.  The request therefore is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The Board, in a June 2016 decision, granted an increase in the rating for the Veteran's service-connected PTSD and MDD to 70 percent prior to December 7, 2012.  Then, an increased rating in excess of 70 percent for the entire period on appeal as well as a TDIU were remanded for additional development.  The Board again remanded these issues for additional development in April 2017.  A September 2017 rating decision by the Appeals Management Center increased the rating for the Veteran's service-connected PTSD and MDD to 100 percent effective July 17, 2017.  The period beginning on this date therefore is excluded from his appeal.  Review of the claims file at this time reveals that Board adjudication can proceed.  
FINDINGS OF FACT

1.  The Veteran's service-connected PTSD and MDD did not result in total occupational and social impairment during the applicable periods.

2.  The Veteran's service-connected disabilities, which had a combined rating of 80 and 90 percent, were not of such severity so as to render him unable to secure or follow a substantially gainful occupation until August 1, 2016.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 70 percent for service-connected PTSD and MDD through January 2, 2013, and from March 1, 2013, to July 16, 2017, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2017).

2.  The criteria for a TDIU through January 2, 2013, and from March 1, 2013, to July 31, 2016, have not been met, but the criteria for a TDIU from August 1, 2016, to July 16, 2017, have been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.350, 4.15, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Prior to initial adjudication, VA has a duty to notify a claimant seeking VA benefits of the evidence necessary to substantiate the benefit(s) sought, that which VA will seek to obtain, and that which the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided full notice in April 2009 and March 2013 letters, which were followed by initial adjudication via the July 2009 and July 2013 rating decisions, respectively.  A January 2010 letter further provided notice to him.  Post-service VA treatment records, some of which are pertinent, are available.  There is no indication that any pertinent private treatment records exist.  Also available are statements from individuals who know the Veteran.  In June 2009, April 2013, September 2016, and July 2017, the Veteran underwent VA medical examinations as well as a VA medical examination in May 2010 which contains pertinent information even though it was for another service-connected disability.

Neither the Veteran nor his representative has raised any deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  There has been at least substantial compliance with the Board's June 2016 and April 2017 remand directives.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

II.  The Merits

Only the most relevant evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Indeed, the discussion below is limited to this evidence as well as that required to address contentions raised by the Veteran and/or his representative or by the record.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  When there is an approximate balance of positive and negative evidence on a specific point or overall, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased Rating

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history and all other relevant evidence must be taken into account.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent disability picture.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating begins one year prior to the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

38 C.F.R. § 4.130 addresses mental disorders.  Most mental disorders, including PTSD (Diagnostic Code 9411) and MDD (Diagnostic Code 9434), are rated using the General Rating Formula for Mental Disorders thereunder.  The formula assigns a 70 percent rating for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (e.g., work or a work-like setting), and inability to establish/maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment.  Symptoms include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  The symptoms in the formula are not an exhaustive list, but rather are examples of the type and degree of symptoms that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  

All manifested symptoms attributable to the service-connected psychiatric disorder instead must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Consideration of all manifested symptoms means that the level of impairment found by an examiner, though important, is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  This includes by Global Assessment of Functioning (GAF) score or otherwise.  The GAF scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  

In light of the evidence, the Board finds that an increased rating is not warranted for the Veteran's service-connected PTSD and MDD through January 2, 2013, or from March 1, 2013, to July 16, 2017.  The 70 percent rating currently assigned during these periods therefore is continued as more nearly approximated.  In other words, the Veteran is recognized as having had occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood due to his symptoms during these periods.  Yet these symptoms did not cause total occupational and social impairment, the criteria for the next highest and indeed maximum rating of 100 percent, during these periods.  The medical evidence, to include VA treatment records and VA medical examinations, reveals that the Veteran had a host of symptoms.  He, his ex-girlfriend, fiancée/current significant other, and coworker, also reported on his symptoms.  

The Veteran's reports are competent because they relate his personal experiences, while those of individuals who know him are competent because they relate their personal observations of him.  Layno v. Brown, 6. Vet. App. 465 (1994).  Both the Veteran's reports and the reports of those who know him also are credible because no reason is found to doubt them.  To the extent their reports concerning the severity of a symptom are contradicted by the medical evidence, the medical evidence is more persuasive.  A professional with a medical background indeed produced it following observation, and often assessment, of the Veteran and in consideration of his history.  Finally, the medical evidence highlights symptom overlap for his PTSD and MDD symptoms and some of his other service-connected disabilities as discussed below.  Differentiation therefore is impossible.  Mittleider v. West, 11 Vet. App. 181 (1998).  All symptoms are for consideration as a result.

As chronic and substantial symptoms, the Veteran had sleep problems, fatigability, motivation and mood disturbances, flattened affect, anxiety, irritability, impaired judgment, and impaired impulse control.  He also had low self-worth, paranoia, isolative tendencies, hypervigilance, an exaggerated startle response, slowness of thought, difficulty in understanding complex commands, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  He occasionally was disoriented as to time, particularly at the May 2010 VA medical examination, and he sometimes neglected his appearance and hygiene.  He denied suicidal ideation at times though he also admitted it at other times.  While the Veteran and individuals who know him described substantial problems with attention, concentration, and memory, only the June 2009 VA medical examination supports this severity.  Moderate to severe impairment was found at that time, but the April 2013 and September 2016 examinations found only mild memory loss such as forgetting names, directions, or recent events.  

The severity, frequency, and duration of the Veteran's symptoms had a substantial impact on his functioning.  He required an established routine, needed constant reminders from others or aids (notes, calendars) to perform even basic tasks, got frustrated easily, avoided crowds, and engaged in some obsessive/ritualistic and self-destructive behavior.  This latter behavior included property destruction like punching walls and throwing objects, verbal altercations with others, and road rage.  Such an incident of road rage in July 2016 resulted in termination of the Veteran's full-time employment as a security guard at a nuclear power plant.  Prior thereto, he was able to remain employed notwithstanding getting in trouble for not relating well to supervisors and coworkers, needing to carpool with a coworker to arrive on time, taking time off to include weeks for psychiatric hospitalization in early 2013, and ultimately hating his job.  Though the repetitiveness of the work was ideal for him, the nature of it was disturbing in that it brought to mind his service stressors.

Socially, the Veteran's July 2016 road rage incident involved him pushing the other driver.  Criminal charges, which apparently remain pending, were filed against him.  He otherwise has never harmed another.  His ex-girlfriend indeed indicated that she never feared for her safety or that of their child despite his property destruction.  The Veteran has reported making one suicide attempt in 2013 but stopping when his significant other came home.  He also has reported that he didn't act on his suicidal thoughts otherwise because of his three children.  The quality of his relationships with his significant other and his children fluctuated from good to rocky.  Although his significant other was very supportive, the stress of losing his job was particularly hard in this regard.  The Veteran's stepfather, also a veteran, was supportive.  Finally, the Veteran had relationships with his parents, a sister, and a coworker whom was also a friend.

The Veteran's ex-girlfriend and child ultimately moved out because his unpredictable mood and irritability became too much for them to handle.  At some point, his significant other moved in and they had another child.  He reportedly hated the crying this entailed, but was attempting to care for this child in lieu of daycare a few years later upon losing his security guard position.  The Veteran typically reported no hobbies, though mention was made of fishing trips and going to the gym when it was not crowded with his coworker/friend.  Accounting for the aforementioned collectively, the June 2009 VA medical examination deemed him to have severe occupational and social impairment.  A GAF score of 50, indicative of serious symptoms and serious impairment in functioning, indeed was assigned then and at the April 2013 examination.  This latter examination, along with the September 2016 examination, finally deemed the Veteran to have occupational and social impairment with deficiencies in most areas.

Similarly, VA treatment records contain GAF scores ranging from 49 to 55.  This includes just after the Veteran's psychiatric hospitalization in early January 2013.  Scores of 51 to 60 reflect moderate symptoms and moderate impairment in functioning, so this corresponds with moderate bordering on serious symptoms and functional impairment.  VA treatment records show that the Veteran had another psychiatric hospitalization in September 2016.  No GAF score was assigned upon his discharge, as they had fallen into disuse by then.  The assessment of his impairment from the contemporaneous examination still stands, however, as it was made during this hospitalization.  His participation in his treatment then, as always, was active.  Indeed, he was described as appropriate, friendly, and cooperative yet guarded.  All sources, in sum, are in agreement that the Veteran's occupational and social impairment was of a great severity albeit not of the most profound severity.  

An increased rating for the Veteran's service-connected PTSD and MDD through January 2, 2013, and from March 1, 2013, to July 16, 2017, in conclusion, is denied.  This finding was made based on the preponderance of the evidence.  Thus, there is no benefit of the doubt to afford to the Veteran or reasonable doubt to resolve in his favor.  The aforementioned finding, as it is applicable to the entirety of the applicable periods, signifies that a staged rating is not warranted.  The Veteran's symptoms indeed have been of relatively similar severity, frequency, and duration during these periods.  What worsening that did occur was not correlated with sufficient deterioration in functioning to justify the assignment of a 100 percent rating.  Lastly, no other issues have been raised by the Veteran, his representative, or the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  

B.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not include positions of marginal employment where annual income does not exceed the poverty threshold or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

A TDIU is granted if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disability rated less than 100 percent.  38 C.F.R. § 4.16(a).  Level of education, training, and previous work experience are to be taken into account, but age and the effect of disabilities that are not service-connected cannot be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU may be granted on a schedular basis if there is one service-connected disability rated at 60 percent or more or if there are two or more such disabilities with a combined rating of 70 percent or more and one individually rated at 40 percent or more.  38 C.F.R. § 4.16(a).  Otherwise, a TDIU may be granted on an extraschedular basis if referral first is made to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In addition to PTSD and MDD rated as previously explained, the Veteran has been service-connected for tinnitus rated at 10 percent since May 2004, irritable bowel syndrome (IBS) rated at 30 percent since March 2009, residuals of a traumatic brain injury (TBI) rated at 10 percent since December 2009, migraine headaches associated with these residuals rated at 50 percent since December 2012, and right ear hearing loss also associated with these residuals rated noncompensable (0 percent) since December 2012.  His combined rating was 80 percent effective March 2009; 90 percent effective December 2012; 100 percent effective January 3, 2013 (the temporary 100 percent due to hospitalization); 90 percent effective March 1, 2013 (resumed rating upon expiration of the temporary 100 percent rating); and 100 percent effective July 17, 2017.  A TDIU, if warranted, accordingly may be granted on a schedular basis.  

Notable at the outset is that the Veteran filed his TDIU claim in December 2012.  Yet, with increased rating claims, entitlement to a TDIU due to the disability or disabilities involved must be considered if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board determined in the introduction of its June 2016 decision that a TDIU had been raised and therefore was part and parcel to the Veteran's increased rating claim.  In other words, a TDIU for the period on appeal through December 2012 when the claim was made is for consideration along with a TDIU thereafter.  That a TDIU cannot be assigned when the combined rating is 100 percent next is reiterated.  When one service-connected disability is rated at 100 percent, however, whether a TDIU is warranted for another such disability or disabilities can become an issue due to special monthly compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280 (2008).

VA indeed has a duty to maximize benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB, 6 Vet. App. at 35.  SMC is payable when there is a single service-connected disability rated at 100 percent and separate service-connected disabilities involving different anatomical segments or bodily systems rated at 60 percent or more.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  A TDIU satisfies this latter rating requirement.  From January 3, 2013 to February 28, 2013, and beginning July 17, 2017, when the Veteran's service-connected PTSD and MDD has had a 100 percent rating, he already has been awarded SMC pursuant to the aforementioned.  It accordingly is not necessary to address a TDIU during these periods.  The only periods subject to TDIU consideration here, in conclusion, are through January 2, 2013, and from March 1, 2013, to July 16, 2017.  

Given the evidence, the Board finds that a TDIU is not warranted through January 2, 2013, or from March 1, 2013, to July 31, 2016.  The Veteran cannot be said to have been unable to secure or follow a substantially gainful occupation during these periods because he was employed full-time.  He consistently has reported working as a security guard at a nuclear power plant from approximately March 2008 to July 2016.  The only exception is a May 2013 statement in which he indicated being out of work consistently since April 2013.  However, no specifics were provided.  There additionally was no further mention of not working then.  The Veteran's discussion of his job at April 2013 VA medical examination, for example, is silent in this regard.  All appearances thus are that the time he spent away from his job was minimal.

The Veteran contends that he was working only because he had to in order to support himself and his family.  However, the reason he was employed is irrelevant.  What matters is whether or not he was able to follow his substantially gainful occupation.  The Veteran further contends that he really should not have been working, presumably in light of the considerable symptoms, and their consequent effects, imposed on him by result of his service-connected PTSD and MDD as well as his other service-connected disabilities.  Yet, notwithstanding significant impediment in this regard, he was able to maintain his position until an unspecified date in July 2016 when he was involved in a road rage incident.  He further has reported being criminally charged as a result of it, which lead to termination of his employment.  A TDIU through January 2, 2013, and from March 1, 2013, to his last possible date of work of July 31, 2016, in conclusion, must be denied. 

From August 1, 2016, the first date which is certain to be after the road rage incident, to July 16, 2017, the Board finds that a TDIU is warranted.  A March 2017 VA treatment record contains the Veteran's reports of having two jobs coaching baseball during this period.  The Veteran further reported that one paid $1,000, which implies that the other paid nothing at all.  The poverty threshold, as established by the U.S. Department of Commerce, Bureau of the Census, was over $11,500 regardless of age and the size of the household in 2016.  See https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  As the Veteran's annual income from his coaching jobs falls far short of this amount, they constitute marginal employment.  Recent VA treatment records and the July 2017 VA medical examination, which more specifically took place on the 17th, otherwise reflect his reports of beginning a part-time position with a paving/asphalt company in approximately July 2017.  

No details about how much this job paid were provided.  However, none are necessary here.  Only the period through July 16, 2017, is at issue.  Any amount the Veteran earned during the 16 or less days worked that month until then must fall short of the poverty threshold and therefore constitute marginal employment, especially since it was part-time in nature.  He, in sum, did not follow a substantial gainful occupation from August 1, 2016, to July 16, 2017.  In addition to coaching baseball and doing paving/asphalt work, a February 2017 VA treatment record includes the Veteran's report of being told he was the top choice for a position by the supervisor.  No further details were provided.  Subsequent VA treatment records and the July 2017 VA medical examination indeed are silent about this position.  It thus appears that the Veteran's efforts to secure it, even presuming it would have qualified as substantially gainful rather than marginal, were not successful.  

As such, the Veteran did not secure a substantially gainful occupation in addition to not following a substantially gainful occupation from August 1, 2016, to July 16, 2017.  This is not the same as being unable to secure or follow a substantially gainful occupation.  Here, however, the Veteran also had this inability.  He did not secure or follow a substantially gainful occupation because he was unable to do so, in other words.  He was suited primarily for entry level work in light of his education and employment history.  This includes a high school diploma, a few college courses, and a job as a youth care worker before his security guard position.  Whether physical or sedentary in nature, all or nearly all entry level employment requires getting along with others (bosses, coworkers, perhaps customers/the public), comprehending and focusing on assignments, and desiring to succeed.  

Per the September 2016 VA medical examination concerning his PTSD and MDD, the Veteran had moderate to severe impairments in all of these areas as a result of his symptoms.  Among the most significant of these, to reiterate the discussion above, were sleep impairment, fatigue, mood disturbances, irritability, outbursts of anger, feelings of detachment, low motivation, difficulties with attention, concentration, and memory, difficulties with establishing effective relationships, and difficulties adapting to stressful circumstances.  Though most jobs, including entry level ones, involve some flexibility, the Veteran did not tolerate changes to the routine well because of his symptoms.  These symptoms also forced him to rely heavily on others, which precludes virtually all manner of jobs.  The Veteran, in sum, had too many impairments of too great severity to get or keep any position for which he was qualified.  

This finding is made taking into account the Veteran's service-connected PTSD and MDD as well as his service-connected residuals of a TBI and service-connected migraine headaches associated with these residuals.  As noted at the aforementioned examination, there is substantial symptom overlap for these disabilities.  The overlap makes it is impossible to differentiate the occupational impairment (or other impairment) individually attributable to each of these disabilities.  While the Veteran's other service-connected disabilities also undoubtedly cause some impairments, little to no evidence exists in this regard.  This absence of evidence is not problematic, however.  These other disabilities indeed need not be addressed in light of the aforementioned finding concerning the Veteran's service-connected PTSD and MDD, residuals of a TBI, and migraine headaches.  A TDIU, in conclusion, is granted for the period from August 1, 2016, to July 16, 2017.


ORDER

An increased rating for service-connected PTSD and MDD is denied.

A TDIU is granted for the period from August 1, 2016, to July 16, 2017, subject to the statutes and regulations governing the payment of benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


